Citation Nr: 1707045	
Decision Date: 03/08/17    Archive Date: 03/16/17

DOCKET NO.  13-33 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a left tibial fracture with leg length discrepancy, to include whether the fracture, sustained in service on November 5, 1961, was the result of the Veteran's own willful misconduct.

2.  Entitlement to service connection for a bilateral knee disability, claimed as secondary to residuals of a left tibial fracture.

3.  Entitlement to service connection for a low back disability, claimed as secondary to residuals of a left tibial fracture.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In finding that both of the foregoing rating decisions are on appeal, the Board acknowledges that the RO has treated all three issues on appeal as originating from claims the Veteran filed in May 2012.  However, in his May 2012 correspondence, the Veteran cited the December 2011 rating decision that denied service connection for residuals of a left tibial fracture and stated that he was attaching a letter from a physician containing evidence relevant to the reason for that denial.  In correspondence he submitted to his United States Senator later that month, the Veteran noted that he had filed both a claim and a notice of disagreement.  Based on the foregoing, the Board finds that the Veteran's May 2012 correspondence can reasonably be construed as disagreement with the prior denial of entitlement to service connection for residuals of a left tibial fracture and a desire for appellate review, such that it constituted a timely Notice of Disagreement with the December 2011 rating decision.  See 38 C.F.R. 20.201(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2013, the Veteran requested a hearing before a VA Decision Review Officer (DRO) in connection with this appeal.  The hearing was subsequently scheduled for September 17, 2013, and the Veteran failed to appear.  However, in October 2013, the Veteran submitted correspondence stating that he had experienced complications of a medical condition several days before the hearing that had prevented him from attending.  He further stated that he had called VA to report his inability to attend and that he wished to have the hearing rescheduled.  As the requested hearing has not been rescheduled to date, a remand is required so that another DRO hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a DRO hearing in accordance with his request.  Notify the Veteran and his representative of the date, time, and location of the hearing, and place a copy of the notice in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




